Case 1:20-cv-08281-JGK Document 22-2 Filed 06/14/21 Page 1 of 2




                EXHIBIT B
                    Case 1:20-cv-08281-JGK Document 22-2 Filed 06/14/21 Page 2 of 2
                                                                                                          June 09, 2021


Dear Customer,




The following is the proof-of-delivery for tracking number: 771850821958




Delivery Information:


Status:                        Delivered                                   Delivered To:

Signed for by:                 R.RECEPCION                                 Delivery Location:

Service type:                  International Priority

Special Handling:              Deliver Weekday                                                          MADRID,

                                                                           Delivery date:                Oct 22, 2020 12:21

Shipping Information:


Tracking number:                        771850821958                       Ship Date:                      Oct 20, 2020

                                                                           Weight:



Recipient:                                                                  Shipper:

MADRID, ES,                                                                NEW YORK CITY, NY, US,




                    Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                        because a signature was not required.




Thank you for choosing FedEx
